Citation Nr: 0808319	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from April 1958 to April 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2005 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required. 

The service medical records show that the veteran suffered a 
low back injury while in service in April 1959.  The veteran 
attempted to lift a 15 gallon pot containing potatoes.  The 
veteran claimed to have "pulled" his back while lifting the 
pot.  According to the service medical records, the veteran 
was admitted to a U.S. Army hospital a few days shortly after 
his injury in May 1959.  The veteran's stay was for seven 
days.  The hospital treatment record from May 1959 disclosed 
that the veteran's back had "tenderness at origin suffered 
of left lumbar paraspinal muscles just above iliac crest" 
along with a "limitation of range of motion in the back."  
The Army physician noted in the hospital treatment record 
that after having undergone the prescribed course of 
treatment the veteran made a "rapid recovery" and was 
"eager to return to duty."  The Board notes that the 
service medical records do not contain any other 
documentation of the veteran seeking further treatment for 
his back during service.

The report for the March 1960 separation medical examination 
showed that the clinical evaluation of the spine was normal.  
The report disclosed that the veteran did not wear a back 
brace nor did he suffer from arthritis or rheumatism.  The 
veteran provided statements of "good" and "good health" 
when asked about his overall condition during his March 1960 
separation exam.

The evidence of record contains VA treatment records from 
September 2005 to April 2006.  The September 2005 examination 
report contained disclosures that the veteran was involved in 
a motorcycle accident in 1975 where he suffered a fractured 
collar bone and underwent surgery in 1981 for a ruptured 
disk.  The VA examiner assumed the surgery was in the 
lumbosacral spine area.  The medical records which document 
the surgery from 1981 for a ruptured disc are not of record 
and should be obtained prior to an adjudication of the 
appeal.  

The Board finds that additional development of evidence is 
required to further analyze whether the back pain experienced 
by the veteran since leaving the service can be attributed to 
the injury suffered while in service.  The VA has a duty to 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v. Principi, 20 Vet. App. 79 (2006).  

In the present case, there is medical evidence of an injury 
from service, a history of the veteran undergoing back 
surgery in 1981, a statement from a VA examiner who assumed 
the operation involved ruptured discs, and statements from 
the veteran in July 2005 and August 2005 which could indicate 
that he received treatment over the years for his back after 
leaving service.  In light of these factors, the Board 
concludes that a VA examination and nexus opinion is required 
to determine the likelihood that the current problem is 
related to the injury suffered while in service.  38 C.F.R. 
§ 3.159(c)(4)(C).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide the name and address of 
the hospital who performed the 1981 back 
surgery, as well as the name and address 
of any doctors who treated him prior to 
and after the surgery.  The veteran 
should be informed that it would be 
helpful if he could identify the month in 
1981 of when he underwent back surgery.
    
    2.  The veteran should be afforded a VA 
examination to
		determine the nature and etiology of 
any back disorder
        which the veteran may have.  The claims 
folder should
be made available to and reviewed by 
the examiner before the examination.  
The examiner should be requested to 
provide a nexus opinion as to the 
likelihood that the manifestation of 
the current back disorder (a) began in 
service or (b) is etiologically related 
to any incident in service.  That is, 
the examiner should render a clear 
medical opinion as to whether it is at 
least as likely as not (i.e., is there 
a 50 percent or greater likelihood) 
that a currently 
        diagnosed back disorder is related to 
the veteran's 
        period of service including an injury 
suffered 
        while performing his duties as a 
kitchen assistant in
April 1959. 

		3.  The RO should review the examination report to
		determine if it is in compliance with this REMAND.  
If
		deficient in any manner, it should be returned, 
along with 
		the claims file, for immediate corrective action.

		4.  Thereafter, the RO should readjudicate the 
		veteran's claim.  If the benefits sought on appeal
		remain denied, the veteran should be provided a
		supplemental statement of the case (SSOC).  An
		appropriate period of time should be allowed for
		response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

